            Case 1:17-cv-09004-LLS Document 92 Filed 09/01/21 Page 1 of 2
             Case 1:17-cv-09004-LLS Document 89-1 Filed 08/24/21 Page 2 of 3


ORI GIN AL
                                                                                   .   .          ,-)

                                                                                   · uSDC SD~Y ·
                                                                                     DOCT ,IENT
                       UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK                                                     ELl CT RONICALLY FI LED
   ------------------------------------------------------x                           DOC 11:
                                                                                     DATF F-IL-ED_:_
                                                                                                  1 z--
                                                                                                      ;-z-2-,.
                                                                                                          - , ---
   W AILIAN OVERSEAS CONSUL TING
   GROUP, LTD. ,

                                      Plaintiff,             Civil Action No. l 7-cv-9004 (LLS)

           V.


   NEW YORK CITY REGIONAL CENTER, :                          [lm.©P©BSB] ORDER
   LLC                                                       REGARDING DISCOVERY
                                                             SCHEDULE
                                      Defendant.

   ------------------------------------------------------x


                     WHEREAS, on March 2, 2021 , the Court ordered that the deadline for factual

    discovery be extended by six months to December 15, 2021 and that the remaining dates in the

    July 30, 2020 scheduling order be adjusted accordingly (ECF No. 88);

                     WHEREAS, the COVID-19 global pandemic continues to prevent the parties

    from completing deposition discovery in this case, including the depositions of the witnesses in

    China, who remain unable to travel to a jurisdiction where they may legally sit for depositions;

                     IT IS HEREBY ORDERED that the following discovery deadlines shall apply:
. .   .   ,           Case 1:17-cv-09004-LLS Document 92 Filed 09/01/21 Page 2 of 2
                      Case 1:17-cv-09004-LLS Document 89-1 Filed 08/24/21 Page 3 of 3




                                             Current Date                      Proposed Amended Date
               Close of Fact Discovery       September 1, 2021                 December 15, 2021

               Exchange of Expert Reports    October 1, 2021                   January 15, 2022

               Rebuttal Expert Reports       November 1, 2021                  February 15, 2022

               Close of Expert Discovery     December 1, 2021                  March 15, 2022


                                     5t
              SO ORDERED this~ day of        ,5--c_,p,l ·   1   2..-v '1.. l
              August, 20'?: l                     \



              Honorable Louis L. Stanton
              United States District Judge
